          Case 3:20-cv-00215-RDM Document 27 Filed 03/10/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

S.S., S.V., and S.A., through their
adoptive parents and next friends
LINDA BAKER and WARREN
BAKER,

                     Plaintiffs,
    V.                                        3:20-CV-215
                                              (JUDGE MARIANI)
WAYNE COUNTY CHILDREN AND
YOUTH SERVICES,

                     Defendant.

                                      ORDER

         AND NOW, THIS      / C}~     DAY OF MARCH 2021, upon de nova review of

Magistrate Judge Carlson's Report and Recommendation (''R&R") (Doc. 22) , IT IS HEREBY

ORDERED THAT:

  1. For the reasons set forth in this Court's accompanying memorandum opinion, the

      R&R (Doc. 22) is ADOPTED AS MODIFIED:

           A. Magistrate Judge Carlson's recommendation that Plaintiffs were required to

              request reconsideration of the ALJ's decision by the Secretary of the

              Department of Human Services pursuant to 55 Pa. Code§ 275.4(h)(4)(ii)

              prior to filing their Complaint with this Court (Doc. 22 at 13-15) is ADOPTED.

           B. However, the Court declines to adopt the recommendation that Plaintiffs were

              required to seek further review from the Commonwealth Court of
     Case 3:20-cv-00215-RDM Document 27 Filed 03/10/21 Page 2 of 2




          Pennsylvania pursuant to 55 Pa. Code§ 275.4(h)(4)(iv) prior to filing their

          Complaint with this Court (Doc. 22 at 13-15).

2. Defendant's Objections (Doc. 23) are GRANTED IN PART AND OVERRULED IN

   PART for the reasons set forth in this Court's accompanying memorandum opinion.

3. Defendant's Motion to Dismiss (Doc. 7) is GRANTED.

4. Plaintiffs' Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

                                                                                        .

                                                     United States District Judge




                                         2
